IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
SARAH RUTH BARNWELL                                                                     *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 98

                                                                                        *      September Term, 2020

                                                                                   ORDER

                       Upon consideration of the Verified Petition for Reinstatement and Bar Counsel’s

Consent to Petition for Reinstatement, filed in the above-captioned case, it is this 7th day

of June, 2021,


                       ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                       ORDERED, that Sarah Ruth Barnwell is reinstated as a member of the Bar of

Maryland; and it is further


                       ORDERED, that the Clerk of the Court shall replace the name Sarah Ruth Barnwell

upon the register of attorneys entitled to practice law in this State and certify that fact to

the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

State.

                       ORDERED, that, within 10 days of the date of this Order, Sarah Ruth Barnwell and

Bar Counsel shall enter into a monitor agreement pursuant to Maryland Rule 19-742(e)(2)

and 19-752(j)(6), with a monitor acceptable to Bar Counsel, and that the monitor agreement

shall remain in effect for a period of one year from the date of its execution.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2021-06-07 14:30-04:00
                                                                                    /s/ Robert N. McDonald
                                                                                          Senior Judge
Suzanne C. Johnson, Clerk